DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alsmeyer et al. (US 2002/0044622) in view of Yonaiyama et al. (US 2012/0100983) and Krowl et al. (US 6,840,994).
claim 1, Alsmeyer teaches an apparatus for catching and cooling a melt characterized by a porous body to which a pre-pressurized coolant is fed with a feed-flow rate which is limited by the flow resistance of the porous body (Pg. 1, Paragraph [0009]). The porous body may be formed of a composite porous material including a porous concrete which contains an aggregate and a binder and/or a ceramic (“a first heat absorbing material that comprises an inorganic porous body”) (Pg. 1, Paragraph [0012]). The coolant is generally water (“that has absorbed water”) (Pg. 2, Paragraph [0027]). The porous body is in contact with a sealing layer which may be a metal or a plastic (Pg. 2, Paragraph [0021]; Pg. 3, Paragraph [0036]; Fig. 1).
Alsmeyer is silent with respect to the composite porous material being composed of calcium silicate.
Krowl teaches a calcium silicate matrix which provides a fire resistant, heat insulating, electrical insulating and corrosion resistant material (Col. 3, Lines 32-34). The calcium silicate matrix is also tough and resistant to high temperature cracking (Col. 3, Lines 26-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the porous body of Alsmeyer as a calcium silicate matrix which is taught by Krowl to be resistant to high temperature cracking, fire resistant, heat insulating, electrical insulating and corrosion resistant.
Alsmeyer is silent with respect to the sealing layer being a fibrous heat insulating material that comprises inorganic fibers having a shrinkage ratio of 5% or less when allowed to stand at 1,100°C for 24 hours.
Yonaiyama teaches an inorganic fibrous shaped body containing bio-soluble inorganic fibers (“a fibrous heat-insulating material that comprises inorganic fibers”) (Pg. 1, Paragraph [0005]). The fibers may be selected from silicon dioxide in a range from 50 to 82% by mass, calcium oxide in a range from 10 to 34% by mass, magnesium oxide in a range of less than 1% by 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the sealing layer of Alsmeyer, such that the layer comprises the compositions for forming the shaped body of Yonaiyama, which may be used as a sealing material, in order to suppress deformation while heating, which would include having a ratio of linear shrinkage after heating of the shaped body at 1100°C for 24 hours of less than 3%.
Regarding claim 16, Alsmeyer teaches the porous body as discussed above with respect to claim 1. As discussed above, the sealing layer is formed from the materials of Yonaiyama in order to suppress deformation while heating, which would include having a ratio of linear shrinkage after heating of the shaped body at 1100°C for 24 hours of less than 3%.
Yonaiyama further teaches that the fibers have a solubility in a physiological saline solution of 1% or more (Pg. 2, Paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the sealing layer of Alsmeyer with the compositions of Yonaiyama for the purposes of suppressing deformation during heating as discussed above with respect to claim 1, in addition to those compositions having a solubility in a physiological saline solution of 1% or more. 
Regarding claim 17, Alsmeyer teaches the porous body as discussed above with respect to claim 1. 

However, this appears to be a product-by-process limitation such that the claim requires a method of using the fireproof structure of claim 1. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. Ultimately, the final product of claim 17 is the fireproof structure of claim 1 including a first heat absorbing material and the fibrous heat insulating material. As discussed above, Alsmeyer in view of Yonaiyama teaches the porous body which is fed with a coolant being generally water adhered to a sealing layer which is formed by the fiber compositions of Yonaiyama. As such, the combination of Alsmeyer in view of Yonaiyama teaches the limitations of claim 1 and the final product of claim 17.

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,329,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 3-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
In particular, claims 3-8 and 11-15 are found to be allowable over the references of Fernando et al. (US 2012/0107547), Yonaiyama et al. (US 2012/0100983) and Alsmeyer et al. (US 2002/0044622).
Fernando teaches a multilayer thermal insulation composite which may comprise a fibrous insulation layer, a superinsulation layer, and an inorganic heat absorbing layer (Pgs. 1-2, Paragraphs [0013]-[0015]). The inorganic heat absorbing layer is an endothermic layer which comprises inorganic fibers, a binder and an endothermic filler (Pg. 5, Paragraph [0062]). Yonaiyama teaches an inorganic fibrous shaped body containing bio-soluble inorganic fibers (Pg. 1, Paragraph [0005]). The fibers may be selected from silicon dioxide in a range from 50 to 82% by mass, calcium oxide in a range from 10 to 34% by mass, magnesium oxide in a range of less than 1% by mass, and may further contain alumina is a range of less than 5% by mass (Pg. 2, Paragraph [0028]-[0034]). Additionally, Yonaiyama teaches the presence of the fibers allows the shaped body to prevent deformation including having a ratio of linear shrinkage after heating of the shaped body at 1100°C for 24 hours of less than 3%.
However, the combination of Fernando in view of Yonaiyama fails to teach either the first or the second heat absorbing material such that the endothermic filler is a particle formed from both magnesium phosphate hydrate and a binder, such that the binder in Fernando encompasses the endothermic layer and not just the endothermic filler.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments/amendments, see pages 5 and 6, filed 12/17/2020, with respect to the 35 U.S.C. 112(b) and Double Patenting Rejections have been fully considered and are persuasive.  The rejections of 6/18/2020 have been withdrawn. 

Applicant’s arguments, see page 6, filed12/17/2020, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  
On pages 5-6, applicant argues that Alsmeyer merely teaches an aggregate or a ceramic for the materials forming the inorganic porous body, but fails to teach specifically the material being composed of calcium silicate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783




/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783